UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA BILLINGS DIVISION

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.

Case Number: CR 18-151-BLG-SPW-1
SHAWN THOMAS CONRAD USM Number: 17493-046

William D'Alton

Defendant’s Attorney

 

THE DEFENDANT:

 

XI | pleaded guilty to count(s) 2 of the Indictment

 

0 pleaded nolo contendere to count(s) which
was accepted by the court

 

cy | was found guilty on count(s) after a plea of
not guilty

 

 

 

 

 

The defendant is adjudicated guilty of these offenses:
Title & Section / Nature of Offense Offense Ended Count
18:2252A.F Possession Of Child Pornography; 18:2253(A) Forfeiture 08/03/2018 2

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

CO The defendant has been found not guilty on count(s)
Count 1 of the Indictment is dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.

September 6, 2019

Date of Imposition of Judgment

  
   

Signature of Judge — -

Susan P. Watters
United States District Judge

Name and Title of Judge

 

SEP 09 2019
Clerk, US District Court September 6, 2019 _ _
District Of Montana
Billings
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 2 of 8

DEFENDANT: SHAWN THOMAS CONRAD
CASE NUMBER: CR 18-151-BLG-SPW-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term
of: 84 months as to count 2.

The court makes the following recommendations to the Bureau of Prisons:

The defendant shall be placed at a Bureau of Prisons’ facility in Colorado.

CJ The defendant is remanded to the custody of the United States Marshal.
(1 _ ‘The defendant shall surrender to the United States Marshal for this district:

O at O am. O pm. = on
O_ as notified by the United States Marshal.
The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O_ before 2 p.m. on
X] as notified by the United States Marshal.
OU as notified by the Probation or Pretrial Services Office.

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 3 of 8

DEFENDANT: SHAWN THOMAS CONRAD
CASE NUMBER: CR 18-151-BLG-SPW-1

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: 20 years.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
(1 =‘ The above drug testing condition is suspended, based on the court's determination that you pose a low
risk of future substance abuse. (check if applicable)
4. & You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
sentence of restitution. (check if applicable)
5. [| You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. [& You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender
registration agency in which you reside, work, are a student, or were convicted of a qualifying offense. (check
if applicable)

7. (1 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any
additional conditions on the attached page.
AO 245B (Rev. FXN 2/18) Judgment in a Criminal Case Judgment -- Page 4 of 8

DEFENDANT: SHAWN THOMAS CONRAD
CASE NUMBER: CR 18-151-BLG-SPW-1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A US. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. I understand additional information regarding these conditions is
available at https://www.mtp.uscourts.gov/post-conviction-supervision.

Defendant’s Signature Date

 

 
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 5 of 8

DEFENDANT: SHAWN THOMAS CONRAD
CASE NUMBER: CR 18-151-BLG-SPW-1

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall have no contact with the victim in the instant offense.

2. The defendant shall not be allowed to do the following without prior written approval of United States
Probation: knowingly reside in the home, residence, or be in the company of any child under the age of
18, with the exception of his own children; go to or loiter within 100 yards of school yards, parks,
playgrounds, arcades, or other places primarily used by children under the age of 18.

3. The defendant shall not possess camera phones or electronic devices that could be used for covert
photography without the prior written approval of the United States Probation Office.

4, The defendant shall submit his person, and any property, residence, vehicle, papers, computers (as defined
in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, to which
the defendant has access, to a search at a reasonable time and a reasonable manner, with or without a
warrant, by the United States Probation Office, or by any law enforcement officers upon the express
direction of the United States Probation Office, with reasonable suspicion concerning a violation of a
condition of supervision or unlawful conduct by the defendant. Failure to submit to search may be grounds
for revocation. The defendant shall warn any other occupants, adults, and minors that the premises may
be subject to searches pursuant to this condition. The defendant shall allow seizure of suspected
contraband for further examination.

5. The defendant may own or possess only one device approved by the United States Probation Office that
has access to online services. If that device is not a phone, the defendant may also possess one mobile
phone that has no online capability or camera. The defendant shall notify the probation officer of the
device(s) prior to initial use. The defendant shall not own, possess, or use any additional devices without
the prior written approval of the probation officer. The defendant’s approved devices shall be capable of
being monitored and compatible with monitoring hardware, software, or other technology approved by
the probation office. The defendant shall allow the probation officer to make unannounced examinations
of all computer, hardware, and software, which may include the retrieval and copying of all data from
defendant’s computer. The defendant shall allow the probation officer to install software to restrict the
defendant’s computer access or to monitor the defendant’s computer access. The defendant shall pay the
cost of monitoring, as directed by the United States Probation Office. The defendant shall not use any
computer device to access sexually explicit materials as defined in these conditions nor to contact minors
or gather information about a minor. The defendant shall not possess encryption or steganography
software. The defendant shall provide records of all passwords, internet service, and user identifications
(both past and present) to the probation officer and immediately report changes. The defendant shall sign
releases to allow the probation officer to access phone, wireless, internet, and utility records.

6. The defendant shall consent to third-party disclosure to any employer or potential employer concerning
any computer-related restrictions that are imposed, unless excused by the probation officer.

7. All employment must be approved in advance in writing by the United States Probation Office. The
defendant shall consent to third-party disclosure to any employer or potential employer.

8. The defendant will provide the United States Probation Officer with any requested financial information
and shall incur no new lines of credit without prior approval of the United States Probation Officer. You
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 6 of 8

DEFENDANT: SHAWN THOMAS CONRAD
CASE NUMBER: CR 18-151-BLG-SPW-1

10.

11.

12.

13.

must notify the Probation Officer of any material changes in your economic circumstances that might
affect your ability to pay restitution, fines or special assessments.

The defendant shall participate in a program for mental health treatment as deemed necessary by the
United States Probation Officer, until such time as the defendant is released from the program by the
probation officer. The defendant is to pay part or all of the cost of this treatment, as directed by the United
States Probation Office.

The defendant shall submit to not more than six polygraph examinations per year as directed by United
States Probation to assist in treatment, planning, and case monitoring. The defendant maintains the Fifth
Amendment rights during polygraph examinations and may refuse to answer any incriminating questions.
The defendant is to pay all or part of the cost of the examinations as directed by United States Probation
Office.

The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit
conduct as defined in 18 U.S.C. § 2256(2)(A), if the materials, taken as a whole, are designed to arouse
sexual desire, unless otherwise approved by the supervising probation officer in conjunction with
defendant's sex offender treatment provider. This condition applies to written stories, visual, auditory,
telephonic, or electronic media, computer programs or services, and any visual depiction as defined in 18
U.S.C. § 2256(5). The defendant shall not knowingly patronize any place where sexually explicit material
or entertainment is the primary item of sale, such as adult bookstores, clubs, or internet sites, unless
otherwise approved by the supervising probation officer in conjunction with defendant's sex offender
treatment provider. The defendant shall not utilize 900 or adult telephone numbers or any other sex-related
numbers, or online chat rooms that are devoted to the discussion or exchange of sexually explicit materials
as defined above.

The defendant shall enter and successfully complete a sex offender treatment program. The defendant is
to enter a program designated by, and until released by, the United States Probation Office. The defendant
is to pay all or part of the costs of treatment as directed by United States Probation Office.

The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests,
not more than 365 breathalyzer tests, and not more than 36 sweat patch applications annually during the
period of supervision. The defendant shall pay all or part of the costs of testing as directed by the United
States Probation Office.
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 7 of 8

DEFENDANT: SHAWN THOMAS CONRAD
CASE NUMBER: CR 18-151-BLG-SPW-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

 

 

 

 

 

 

 

 

 

Assessment | JVTA Assessment* Fine Restitution
TOTALS $100.00 $5,000.00 $.00 $15,000.00
Oo The determination of restitution is deferred until An Amended Judgment in a Criminal
Case (AO245C) will be entered after such determination.
x The defendant must make restitution (including community restitution) to the following payees in

the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment.
However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution of $15,000.00 to: the victim R.S. through her mother, Diana Spint. The Defendant shall pay restitution in full

prior to reporting to the facility the Bureau of Prisons designates. Payments shall be made to the Clerk, United States
District Court, James F. Battin U.S. Courthouse, 2601 2"4 Ave. N., Suite 1200, Billings, MT 59101.

Restitution amount ordered pursuant to plea agreement $ 15,000

=‘ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid
in full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment
options on Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

XJ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

X] the interest requirement is waived for O fine Xx] restitution
the
C_sthe interest requirement for the O fine 0 srestitution is modified as
follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

 
AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case Judgment -- Page 8 of 8

DEFENDANT: SHAWN THOMAS CONRAD
CASE NUMBER: CR 18-151-BLG-SPW-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

IT IS FURTHER ORDERED that the defendant shall pay to the United States a special assessment of $100, which shall be due
immediately.

IT IS FURTHER ORDERED pursuant to the Justice for Victims of Trafficking Act (JVTA) of 2015, the defendant shall pay an
additional mandatory special assessment of $5,000. The assessment is not payable until all other Court-ordered fines, orders of
restitution and any other victim-compensation obligation arising out of this case have been paid. 18 U.S.C. § 3014.

Special instructions regarding the payment of criminal monetary penalties:
Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per
quarter, and payment shall be through the Bureau of Prisons’ Inmate Financial Responsibility Program.
Criminal monetary payments shall be made to the Clerk, United States District Court, James F. Battin Federal
Courthouse, 2601 2"! Ave North, Ste 1200, Billings, MT 59101.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) VTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
